ORDER
The Office of Attorney Ethics having moved before the Disciplinary Review Board pursuant to Rule 1:20-14 for the reciprocal discipline of SAMUEL GEN of NEW YORK, NEW YORK, who was admitted to the Bar of this State in 1994, and who was subject vo an order of disbarment in New York based on violations of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having concluded that in light of the circumstances presented herein, permanent disbarment was not warranted and that respondent should be subject to discipline parallel to the sanction imposed by New York, where a disbarred attorney may seek restoration of his or her license after the passage of seven years;
*113And the Board having filed with the Court its decision in DRB 06-115 to impose a suspension on respondent, conditioning consideration of an application for his return to the practice of law in this jurisdiction on his reinstatement to practice in New York;
And the Court having concluded that this matter presents special circumstances that justify a sanction less than permanent disbarment;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-15A(a)(3), SAMUEL GEN is suspended indefinitely from the practice of law in this State, effective immediately, and until further Order of the Court; and it is further
ORDERED that respondent shall not petition for reinstatement to the practice of law until he can demonstrate that he has been restored to the practice of law in New York; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to she months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.